09/28/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     DA 20-0348
                                  _________________



 IN THE MATTER OF:

 T.G., S.G., and G.B.,                                            ORDER

             Youths in Need of Care.


                                  _________________

      Upon consideration of Appellant’s motion to consolidate and good cause appearing,
      IT IS ORDERED the motion to consolidate is GRANTED, and Cause Nos.
DA 20-0348, DA 20-0349, and DA 20-0350 are consolidated under Cause No. 20-0348
and shall be captioned In the Matter of: T.G., S.G., and G.B., Youths in Need of Care.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                              September 28 2020